Citation Nr: 1536817	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a back disorder (claimed as any back injury).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active service from September 1974 through September 1978.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  A notice of disagreement (NOD) was submitted in December 2009; a statement of the case (SOC) was issued in April 2010; a VA Form 9 (substantive appeal) was received in June 2010, and a supplemental statement of the case (SSOC) was issued in September 2011.

The Veteran had indicated his request to present testimony at a board hearing before a Veterans Law Judge.  See June 2010 VA Form 9.  However, the Veteran cancelled the hearing request via written correspondence in March 2015.  See March 2015 Veteran correspondence.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In August 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back disorder.  See August 2009 VA examination.  The VA examiner concluded that the Veteran suffered an "acute and transitory" thoracic spine contusion in an April 1977 in-service accident, but noted that the Veteran's current "severe ambulatory dysfunction [is] secondary to muscular dystrophy & back surgery for kyphosis."  Id.  However, the examiner's opinion on this issue relies on an apparently incomplete set of facts and is therefore inadequate in aiding the Board in adjudicating the Veteran's claim.  In support of this conclusion, the examiner stated that a "full exam including range of motion, deluca and diagnostic imageing [sic] not possible in the interest of patient comfort and safety," and the VA examination report indicates that no imaging studies were performed, and there were no other available diagnostic test findings or results noted.  Id.  Furthermore, the Veteran has asserted that he is "mobile enough to have back x-rays done," and that the VA examiner elected not to conduct the testing because the Veteran's back x-ray would reflect "a lot of garbage."  See December 2009 NOD; see also September 2009 VA form 21-4138.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing questionable or incomplete findings, the Board finds that a remand for an additional VA examination and opinion is necessary in order to determine the etiology of the Veteran's current back disorders.  

In addition, the Board notes that the Veteran has indicated that he has been seeking chiropractic care for his lower back pain "since early 1980's".  See December 2009 NOD.  The medical evidence of record only contains materials dated between 1995 and 2002 from just one of the two identified private providers.  Therefore, private treatment records from both providers identified in the Veteran's December 2009 NOD from the beginning of his treatment in the 1980's to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide a release for relevant records of treatment from Dr. Tim Barnes and Dr. Philip Manney, the private physicians he identified in his December 2009 NOD.  If he provides the necessary release assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence, including all treatment records from both providers from 1980 to the present should be obtained and associated with the file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current back disorders.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examination should include a back x-ray if possible, and any other diagnostic testing that would aid in providing a well-reasoned opinion.  The reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's current back disorders had their clinical onset in service or are otherwise related to service, to include a discussion of the Veteran's April 1977 in-service back injury. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



